Case 9:18-cv-80752-RS Document 80 Entered on FLSD Docket 08/14/2019 Page 1 of 4



                            U NITED STA TES DISTRICT CO URT
                            SOUTHERN DISTRICT O F FLO RIDA

                       CA SE N O .18-cv-80752-SM lTH/M ATTHEW M AN

BRIAN ELFUS,

              Plaintiff,                                     FILED BY                    D.C .


IM PACT SPORTS BASKETBA LL,
                                                                    ALs 1 2218
LLC,etal.,                                                           ANGELA E.NOBLE
                                                                    CLERK U S DISI CT.
                                                                    s.D.ogFEA.-w.RB.
              Defendants.
                                   /

          O RDER DENYING DEFENDANTS'M O TIO N TO COM PEL IDE 791

      TH IS C AU SE is before the Court upon Defendants, lm pact-A Sports M anagem ent

Corporationand ImpactSportsBasketballLLC'S(collectively,çr efendants'')M otiontoCompel
Brian Elfus to Produce Documents (dçM otion'') (DE 791.This matter was referred to the
undersigned upon an Order referring a1l discovery m atters to the undersigned for appropriate

disposition.See DEs28,64.The Courtdoesnotrequire any response to the M otion.

                                        1.     Backeround

       The discovery deadline in thiscase,which was setby the Courtin writing overone year

ago- onAugust3,2018- e1apsedonAugust13,2019.gDE 281.OnJuly30,2019,Plaintiff,Brian
Elfus (d'plaintiff'),filed a Motion for Extension of Time to Complete Discovery (DE 721.
According to the certificate of conferral, D efendants agreed to a reasonable extension for

depositions,butdidnotagreetoanextensionoftimetoservemoredocumentrequests.(DE 72,p.
3).Defendantslaterfiled aresponsein oppositiontothemotion forextensionoftime.(DE 751.
D efendants accused Plaintiff of a Gtlack of diligence'' and m aintained that Plaintiff had not
Case 9:18-cv-80752-RS Document 80 Entered on FLSD Docket 08/14/2019 Page 2 of 4



established good cause forthe extension.ld.atpp.1-2.

       O n A ugust6,2019,the H onorable R odney Sm ith,U nited StatesD istrictJudge,entered an

OrderDenyinginPartM otionforExtensionofTimetoCompleteDiscoverygDE 761.JudgeSmith
noted thatPlaintiffhad been provided with an entireyearto completediscovery.1d.atp.1.Judge

Sm ith also found that Plaintiff lçfailed to tim ely raise w ith the Court the insuffciencies of

D efendants' earlier discovery responses. Thus, Plaintiff's ow n neglect has, at least, partially

contributed to his failtlre to tim ely completed discovery.'' 1d.Judge Sm ith ordered that a11

depositions be com pleted by A ugust30,2019,and that the discovery cutoff was not otherwise

extended.1d.atp.2.

                                           II.     Analvsis

       TheCourtfindsthatDefendants'M otion (DE 791isdueto bedeniedontwogrotmds,as
discussed furtherbelow .

       First,Defendants tiled their M otion (DE 79J on August 13,2019,the date of the
discovery cutoffin thiscase.The Courtnotes thatD efendants sen'ed Plaintiffw ith the docum ent

requests atissue On June 26,2019.Id atp,1.Plaintiffresponded to the documentrequests on

August1,2019.Id.atp.10.Defendants'M otion isduetobedenied becauseDefendantswaited 12

daysand untilthe very lastday ofthe discovery cutoffto filetheirM otion to Compeldespitethe

factthattheyweretheverypartieswhoobjectedtoanextensionofthediscoverycutoffinthefirst
place.Moreover,JudgeSmith'sfindinginhisAugust6,2019Order(DE 76JthatPlaintiffhadan
entire year to com plete discovery and failed to tim ely raise w ith the Courtany discovery issues

also appliesto D efendants.
Case 9:18-cv-80752-RS Document 80 Entered on FLSD Docket 08/14/2019 Page 3 of 4



       Defendants'M otion is also due to be denied because Defendants failed to suftk iently

personally confer with Plaintiff before filing the M otion.ln the ûscertificate of Conference'',

Defendantsstatethatthey have exchanged numerousem ailswith Plaintiffscounseland spokeon

thephone once aboutthe discovery dispute.(DE 79,p.3J.Defendantsalso representin their
M otion thatthe ûtpartiesm ay be able to resolve thisifthey had m ore tim e.''H ow ever,due to the

parties'delay,theyhaveno m oretim e.

       The Court's Order Setting Discovery Procedure requires that,before any party files a

discovery motion,they confer either in person or via telephone with opposing counsel in an

attemptto resolvethe discovery disputes(DE 73,p.1J.In otherwords,counselarerequired to
confer in good faith before filing any discovery m otion in an honest effortto resolve discovery

disputesandensurethejust,speedyandinexpensivedeterminationofevery actionorproceeding.
Asstatedby ChiefJusticeRoberts:
       I cannotbelieve thatm any m em bers of the bar w ent to 1aw school because of a
       burning desire to spend their professional life w earing dow n opponents w ith
       creatively burdensom e discovery requestsorevading legitimate requeststhrough
       dilatory tactics.The testforplaintiffs'and defendants'cotmselalike is whether
       they will affrmatively search out cooperative solutions, charta cost-effective
       course of litigation,and assum e shared responsibility with opposing counselto
       achievejustresults.
SeeChief Justice Jolm Roberts,2015 Year-End Report on the FederalJudiciary (Aug.
2019),https.
           '//www.v
                  çupretnec.çlurt.gov/public'info/vear-cnWzolsveal--endreport.ndf.atp.11.
        The CourtfindsthatD efendants'counselfailed to sufficiently conferin good faith before

tiling the M otion.IfDefendants'failureto fully conferwascaused by the impending discovery

cutoff,Defendantscausedthisproblem themselvesbyobjectingtoan extension ofthediscovery
cutoffand waiting forthe end ofthe discovery period before even propounding any discovery.
Case 9:18-cv-80752-RS Document 80 Entered on FLSD Docket 08/14/2019 Page 4 of 4



        ln sum,allparties in this case failed to actprofessionally,diligently,and cooperatively

during thediscovery process.The partiesal1saton theirhandsand waited untilthe eleventh hour

to raise discovery issues.N eitherPlaintiffnorD efendantsshould be perm itted to siton theirhands

and then w ait until the last m om entto seek additional discovery.Such conduct llnnecessarily

burdenstheCourt.To grantDefendantsthereliefsoughtwouldbeunjustgiven thefactsofthis
CRSC.

        Based on the forgoing, it is hereby O R DER ED A N D AD JU D G ED that D efendants'

MotiontoCompelBrianElfustoProduceDocuments(DE 791isDENIED.
        DO N   and O RD ER ED in Cham bers atW estPalm Beach,Palm Beach C ounty,Florida,

this   //dayofAugust,2019.                                      #
                                                                                ,




                                                    W ILLIA M M ATT EW M AN
                                                    UN ITED STA TES M A G ISTM TE JU D GE
